Order entered November 12, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00386-CR
                             No. 05-20-00416-CR

                   BASHON ANTHONY SHULER, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
              Trial Court Cause Nos. F18-31754-J & F18-31753-J

                                   ORDER

      These appeals were submitted on October 27, 2021. After submission, it

came to the Court’s attention that the bill of costs is missing from each of the

clerk’s records.

      We ORDER Dallas County District Clerk Felicia Pitre to file, within TEN

DAYS OF THE DATE OF THIS ORDER, supplemental clerk’s records

containing the bill of costs in each case. In accordance with Texas Code of
Criminal Procedure article 103.001, the bill of costs shall be signed by the officer

who charged the cost or the officer who is entitled to receive payment for the costs.

      We DIRECT the Clerk to send copies of this order to Dallas County District

Clerk Felicia Pitre and to counsel for all parties.


                                               /s/    DAVID J. SCHENCK
                                                      PRESIDING JUSTICE